DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 10/06/2020.
2.	Claims 1-32 are pending, claims 9-24 have been withdrawn. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-8, 25-28 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (EP2476648).
Noda et al. discloses a method for preparing a composite (since the separation of the carbon nanotubes from the support can occur after being recovered from the reactor [0049]) product in a fluidized bed reactor [0024;example] that includes: carbon based particles [0076], a catalyst [0079], a carbon source [0089], growing carbon nanotubes [0059], a flowing gas (Ar) [0090;example] all in a fluidized bed reactor [examples]. The catalyst is introduced into the reactor as a gas (gas state) [0035]. The carbon nanotubes are grown on the support and can later be separated [0075;examples].

However, since Noda discloses a substantially identical reactor and components added to the reactor, the selection of any order of preforming process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 69 USPQ 330 (CCPA 1946). 
Regarding claims 26-28 and 30-31; Noda discloses an iron acetate [0085]; solid catalyst [0079]; an alcohol [0081].
Regarding claim 32; Noda discloses the carbon source is feed to the catalyst [0041] (reads on solution) wherein the catalyst can be a gas [0035].

5.	Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (EP2476648) in view of Yoshito et al. (JP2005-272277).
The disclosure of Noda et al. is adequately set forth in the above paragraph. 
Noda et al. is silent on the specific catalyst.
Yoshito et al. discloses a method for making nano carbon material with feeding of catalyst particles, heat, gas, and a carbon compound [abstract]. The catalyst includes iron acetate and ferrocene, etc, [0024] which are equivalent and interchangeable with each other when in a similar medium. Thus making it obvious to incorporate Yoshito and arrive at the instant invention in the absence of new or unexpected results.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US2008/0233402).
	Carlson et al. discloses a composite comprising carbon black attached to carbon nanotubes [abstract]. The methods includes heating the carbon black and catalyst 
Carlson et al. does not expressly disclose the specific steps.
However, since Carlson discloses a substantially identical reactor and components added to the reactor, the selection of any order of preforming process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 69 USPQ 330 (CCPA 1946). 

Response to Arguments
Applicant remarks: see pages 7-11
The position of The Office: It is noted Noda ‘648 and Carlson ‘402 do not recite the identical order of step as the claimed invention however, the process is substantially similar to the instant invention and any selection of steps and would not deviate from the respective inventions. 
Therefore, without criticality, the above rejections stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763